DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Election/Restrictions
Claim(s) 16-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim(s) 9-15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 25 May 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “integrated circuit” and “electronic component” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 & 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the interposer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner is taking claim 4 to depend on claim 3.

Claim 7 recites “wherein the particles average between about 20 nanometers and 100 microns” which cause the claim to be indefinite.  It is unclear to what parameter (e.g. thickness, diameter, length, etc.) the claim is referring.  For the purpose of examination, the examiner is taking “wherein the particles average between about 20 nanometers and 100 microns” to read “wherein the magnetically-alignable particles average between about 20 nanometers and 100 microns in diameter”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnetic alignment of particles in composite films hereafter referred to as Breval.
In regards to claim 1, Breval discloses
A capacitor comprising a plurality of discrete columns of electrically-conductive, magnetically-alignable particles which are magnetically-aligned in a z-axis direction, and electrically isolated along the x- and y- axes, wherein the plurality of columns are grouped into a plurality of regions having electrical charges such that each of the plurality of regions of electrically-conductive columns has the opposite electrical charge as each region directly adjacent thereto, and each column and each region is separated and electrically isolated from each column and each region directly adjacent thereto by a cured dielectric resin surrounding each of the plurality of columns (section 2.1 & conclusion section).  

In regards to claim 5, Breval discloses
The capacitor of claim 1 wherein the dielectric resin is a thermally or UV curable epoxy or other polymer (section 2.1). 
 
In regards to claim 6, Breval discloses
The capacitor of claim 1 wherein the magnetically-alignable particles average between about 10 nanometers and 200 microns in diameter (section 2.1).

In regards to claim 7, Breval discloses
The capacitor of claim 1 wherein the magnetically-alignable particles average between about 20 nanometers and 100 microns in diameter (section 2.1).

In regards to claim 8, Breval discloses
The capacitor of claim 1 having a capacitance of about 0.1 pF or greater per square millimeter (section 2.7, section 3.2, & table II).


Claim(s) 1 & 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stauffer (US 6,906,909).
In regards to claim 1, Stauffer ‘909 discloses 
A capacitor comprising a plurality of discrete columns of electrically-conductive, magnetically-alignable particles (11 – fig. 1; C3:L16-20 & C2:L62-65) which are magnetically-aligned in a z-axis direction, and electrically isolated along the x- and y- axes, wherein the plurality of columns are grouped into a plurality of regions having electrical charges such that each of the plurality of regions of electrically-conductive columns has the opposite electrical charge as each region directly adjacent thereto (C2:L62-65 – columns act as microcapacitors (i.e. adjacent columns are discrete and electrically isolated), and each column and each region is separated and electrically isolated from each column and each region directly adjacent thereto by a cured dielectric resin surrounding each of the plurality of columns (C2:L62-65 & C3:L44-45 – plastics constitute a cured resin).  
 
In regards to claim 6, Stauffer ‘909 discloses 
The capacitor of claim 1 wherein the magnetically-alignable particles average between about 10 nanometers and 200 microns in diameter (C2:L17-22).  

In regards to claim 7, Stauffer ‘909 discloses 
The capacitor of claim 1 wherein the magnetically-alignable particles average between about 20 nanometers and 100 microns in diameter (C2:L17-22).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0309605) in view of Breval.
In regards to claim 1,
Lin ‘605 discloses a capacitor comprising a dielectric (fig. 4-5; [0025]).  Lin ‘605 fails to disclose a plurality of discrete columns of electrically-conductive, magnetically-alignable particles which are magnetically-aligned in a z-axis direction, and electrically isolated along the x- and y- axes, wherein the plurality of columns are grouped into a plurality of regions having electrical charges such that each of the plurality of regions of electrically-conductive columns has the opposite electrical charge as each region directly adjacent thereto, and each column and each region is separated and electrically isolated from each column and each region directly adjacent thereto by a cured dielectric resin surrounding each of the plurality of columns.

Breval discloses a capacitor comprising a plurality of discrete columns of electrically-conductive, magnetically-alignable particles which are magnetically-aligned in a z-axis direction, and electrically isolated along the x- and y- axes, wherein the plurality of columns are grouped into a plurality of regions having electrical charges such that each of the plurality of regions of electrically-conductive columns has the opposite electrical charge as each region directly adjacent thereto, and each column and each region is separated and electrically isolated from each column and each region directly adjacent thereto by a cured dielectric resin surrounding each of the plurality of columns (section 2.1 & conclusion section).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the dielectric composition of Breval when forming the capacitor of Lin ‘605 to obtain a capacitor with a larger capacitance as micro capacitances are formed in the dielectric composition.

In regards to claim 2,
Lin ‘605 further discloses that is formed in situ in an integrated circuit or electronic component ([0005]).  

In regards to claim 3,
Lin ‘605 further discloses further comprising one or more ferromagnetic interposers (fig. 4-5; [0027] – e.g. Ni).
  
In regards to claim 4,
The combination  further discloses wherein the columns are more densely packed in the vicinity of the interposers (fig. 4-5; [0027] of Lin ‘605 and conclusion section of Breval –the columns of magnetic particles will be more densely packed near the ferromagnetic interposers).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the dielectric composition of Breval when forming the capacitor of Lin ‘605 to obtain a capacitor with a larger capacitance as micro capacitances are formed in the dielectric composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,535,602 – fig. 2; abstract		US 2008/0151469 – fig. 2-4
US 2012/0032302 – fig. 1; abstract	US 2015/0092317 – fig. 13
JP2001185261A – fig. 3			US 2010/0214718 – fig. 10
US 2006/0065995 – fig. 6			
US 2,892,139 – fig. 7; C3:L42-49, C6:L1-22, & C6:L33-43

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848